DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted on 01/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I: Claims 1-10 on August 25, 2020 as verified in the Applicant Argument filed on January 19, 2021 is acknowledged.
Drawings
The objection to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment. 
Claim Rejections - 35 USC § 112
The rejection of Claim 4 in the previous Office Action under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite is hereby withdrawn in view of the Applicant’s Amendment.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortson (U.S. Publication 2015/0327871), previously of record.
Regarding Claim 1, Fortson discloses (see Paragraphs 23, 30, 31, 40, and Figure 1A and 1B) an inflatable hemostasis device (101; see Figure 1A), comprising: a top plate (114; see Paragraph 23 and Figure 1B); and a bladder (104) sealably coupled to the top plate along a perimeter of the bladder (see Paragraph 31), wherein the bladder comprises a location indicium (116/211) comprising a first portion (116: 116A or 116B) configured to align with a skin puncture site and a second portion (211) configured to align with an arteriotomy (211 can be configured to align with the artery upstream, i.e. where the arteriotomy takes place; see Paragraphs 30 and 40).
Regarding Claim 2, Fortson further discloses (Paragraphs 22, 35, and 41) an inflatable hemostasis device securement system (102, see Paragraph 22) coupled to the top plate (114, see Paragraph 0035) configured to secure the bladder (104) over a puncture site (106, see Paragraph 0041).
Regarding Claim 3, Fortson further discloses (see Paragraph 31) a transparent bladder (104) and top plate (114) that are transparent.
Regarding Claim 4, Fortson further discloses (see Paragraph 30) an alignment of the location indicium (211 of 116/211) with the puncture site when viewed from an angle of 45 degrees away from a normal axis to the top plate is less than 3 mm away from an alignment of the location indicium with the puncture site when viewed along the normal axis (the notch/marking of 211 is positioned against the patient resulting in being less than 3mm).
Regarding Claim 5, Fortson further discloses (see Paragraph 30) a location indicium (116 of 116/211) on a bladder (104) surface.
Regarding Claim 8, Fortson further discloses (see Paragraph 50) the location indicium (116 of 116/211) on a bladder’s (104) inner surface.
Regarding Claim 9, Fortson further discloses (see Paragraphs 43 and 50) the location indicium (116 of 116/211) visibly altering a portion of the bladder (104).
Regarding Claim 10, Fortson further discloses (see Paragraph 23) the top plate (114) being rigid.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Fortson (U.S. Publication 2015/0327871) in view of Matsushita et al. (U. S. Publication 20180185032) hereinafter Matsushita (previously of record).
For Claims 6 and 7, Fortson discloses the invention of Claim 1, Fortson further discloses the location indicium (116) on the surface of the bladder (104, see Paragraph 50). 
Fortson fails to disclose (Claim 6) the location indicium being disposed adjacent a central location or (Claim 7) the location indicium is disposed adjacent an apex of the bladder when inflated. 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fortson’s invention to incorporate the teachings of Matsushita and have a location indicium adjacent a central location and/or adjacent an apex of the bladder when inflated in order to aid/ease the positioning of the bladder with respect to the puncture sight.
Response to Arguments
Applicants arguments filed on 01/19/2021 with respect to Claim 1 as amended have been fully considered but are not persuasive.
In response to applicant's argument that the prior art (Fortson) does not disclose that the targeting indicia includes a portion that is aligned over an arteriotomy, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The applicant is correct that Fortson’s indicia 116 is to be placed over the skin puncture site (as mentioned in Paragraph 39). The applicant states “a skin puncture site positioned distally of an arteriotomy or arterial puncture site” (see Page 12 of Applicant’s Argument). Figure 5A of the Applicant’s Application shows “distally” as downstream of blood flow (going towards the hand).  Fortson further discloses 211, a notch, or visible 
The applicant did not traverse or provide argument to the original claim, just provides argument in regard to the amended material. In regard to the first portion of the amendment, the Applicant states “Fortson describes indicia 116 that are aligned over the skin puncture site” on Page 12 of the Applicant’s Argument. Regarding the second portion, the intended use of the applicant’s device does not result in a structural difference than Fortson. Fortson discloses an indicia functionally capable of aligning or being over the arteriotomy or arterial puncture site (as stated above). Therefore the argument that “[Fortson] is silent regarding the indicia 116 having a portion that is aligned over the arteriotomy” is not persuasive in light of Fortson’s disclosure of 211. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771